TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00227-CR


                                 Alvis Jackson III, Appellant

                                                v.

                                 The State of Texas, Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 16-0849-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Alvis Jackson III has filed a notice of appeal from the trial court’s

dismissal of his charge of burglary.1 In criminal cases, unless expressly authorized by statute,

appellate courts only have jurisdiction to review judgments of conviction. Abbott v. State,

271 S.W.3d 694, 696 (Tex. Crim. App. 2008) (“The standard for determining jurisdiction is not

whether the appeal is precluded by law, but whether the appeal is authorized by law.”); Glaze v.

State, 675 S.W.2d 768, 769-70 (Tex. Crim. App. 1984) (holding that neither court of appeals nor

court of criminal appeals has jurisdiction to consider merits of case unless there is a conviction


       1
          On July 31, 2019, the Clerk of this Court notified Jackson’s court-appointed attorney
that it appeared that the charge in this cause had been dismissed and requested that she file a
response explaining how this Court could exercise jurisdiction over this appeal. In her written
response, Jackson’s attorney agreed that this appeal should be dismissed and explained that she
was unaware of the dismissal in this cause at the time she filed the notice of appeal. According
to Jackson’s attorney, this cause was dismissed as a result of a Jackson’s conviction in another
matter, trial court cause number 16-0850-K26, an appeal of which is currently pending in the
Fourteenth Court of Appeals, appellate cause number 14-19-00365-CR.
from which to appeal); see Tex. Code Crim. Proc. art. 44.02 (“A defendant in any criminal action

has the right of appeal under the rules prescribed . . . .”). The order that is the subject of this appeal

is not a judgment of conviction, and there is no statute authorizing this appeal. Accordingly, we

dismiss this appeal for want of jurisdiction.



                                                __________________________________________
                                                Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: August 23, 2019

Do Not Publish




                                                    2